DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knotts et al. [US 2,479,373] in view of Hyde et al. [US 2013/0307654 A1.]
Knotts et al. discloses a cooling system for an electrical device comprising:
- a vessel [1] filled with an insulating fluid;
- an active part disposed in the vessel including a magnetic core [2] and partial windings [3];
- at least one thermal barrier [13] delimiting cooling spaces and in each of the cooling spaces is disposed at least one of the partial windings; and
- a cooling device [20] for cooling the insulating fluid, wherein the cooling device including a plurality of cooling units [23.]
Knotts et al. discloses the instant claimed invention except for the specific cooling units configured to an associate one of the partial windings.


- a vessel [105] filled with an insulating fluid;
- an active part disposed in the vessel and having a magnetizable core [110] and partial windings [115, 120] for generating a magnetic field in the magnetizable core;
- at least one thermal barrier [200, 205];
- a cooling device for cooling the insulating fluid, the cooling device having at least two cooling units [345, 355], and each of the cooling units is configured to cool an associated one of the partial windings [figure 6. ]
It would have been obvious at the time the invention was made to use the cooling unit arrangement of Hyde et al. in Knotts et al. for the purpose of improving winding cooling.
Regarding claim 18, Hyde et al. further disclosethe cooling device has an outlet; and
the thermal barrier forms at least one inlet opening which is connected to the outlet of the cooling device [figure 6.] 
Regarding claim 19, Hyde et al. and Knotts et al. disclose the thermal barrier encloses a partial winding at least in certain portions. 
Regarding claim 20, Hyde et al. discloses the thermal barrier is an electrical barrier at least in certain portions [figure 2.]
Regarding claim 21, both Knott et al. and Hyde et al. discloses the partial windings include a first partial winding being a low-voltage winding, and a second partial winding being a high-voltage winding.

Regarding claims 22 and 25, Hyde et al. discloses the two cooling units include a first cooling unit configured cool the low-voltage winding and a second cooling unit configured to cool the high-voltage winding [figure 6], wherein each of the first and second cooling units has a cooling register [365, 390. ]
Regarding claim 23, Hyde et al. further discloses an expansion vessel [420], a cooling space in which the high-voltage winding is disposed is hydraulically coupled to a cooling space in which the low-voltage winding is disposed via the expansion vessel [figure 7.]
Regarding claim 24, Hyde et al. discloses at least one of the first and second cooling units is connected to a winding base and/or a winding top of one of the partial windings in such a way that flows of the insulating fluid that are in each case guided via the first and second cooling units during normal operation are separated from one another [figures 6-10.]
Regarding claim 26, the specific spacing of the cooling register would have been an obvious design consideration for the purpose of improving heat exchanging.
Regarding claim 27, Knotts et al. discloses the partial windings have different winding insulations [11, 12.]
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knotts et al. in view of Hyde et al. as applied to claim 17 above, and further in view of Sheely [US 3,144,770.]
Knotts et al. in view of Hyde et al. discloses the instant claimed invention except for a control unit and a temperature sensor.
Sheely discloses an insulating liquid/fluid filled transformer comprising:
- a tank [13] filled with the insulating liquid/fluid [14];
- a transformer [10] disposed inside the tank;
- a control unit [40] including a temperature sensor [20’] for sensing or detecting temperature of the transformer [insulating fluid/liquid or windings/coils/core.]

Regarding claim 29, the combination of Knotts, Hyde and Sheely discloses the different insulating materials [11, 12] in Knotts that would have temperature regions that different thermal reading/loading compare to other regions of the partial windings.
Allowable Subject Matter
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record do not teach or suggest, in the claimed combination thereof, different temperature regions reading/loading hotspot with control signal is generated on a basis of values and comparison [see claims 30-32.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837